Citation Nr: 0204114	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-22 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
January 1946.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The present 
appeal originated from an August 2000 decision in which the 
RO denied that new and material evidence had been submitted 
by the veteran to re-open his previously denied service 
connection claim.  But it would appear that the RO, in the 
December 2001 Supplemental Statement of the Case (SSOC), 
eventually conceded that new and material evidence had been 
submitted, whereupon the issue became as stated above.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Hearing loss in the right ear was not noted on the 
veteran's August 1944 report of physical examination and 
induction.

3.  The veteran had bilateral mixed-type hearing loss that 
pre-dated his service.

4.  The veteran's hearing loss in the right ear did not 
worsen while he was in service.


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted by clear 
and unmistakable evidence that the veteran's hearing loss in 
the right ear existed prior to his service.  38 U.S.C.A. 
§ 1111 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304 (2001).

2.  Hearing loss in the right ear was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the key issue being decided by the Board is 
service connection for hearing loss in the right ear and the 
veteran was notified of the evidence and criteria needed for 
service connection in the October 2000 Statement of the Case 
(SOC).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for service connection 
for hearing loss has been properly developed and that all 
relevant evidence needed for an equitable resolution of the 
issue on appeal have been identified and obtained by the RO.  
VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  The veteran's service medical records, VA 
treatment records, and reports from private physicians have 
been associated with his claims folder.  Additionally, the 
veteran was afforded a VA audio examination in October 2001.  
Therefore, the Board finds that no further assistance to the 
appellant regarding development of evidence is required and 
the duty to assist the veteran has been satisfied.

II.  Service Connection for Hearing Loss in Right Ear

The veteran contends that his hearing loss in his right ear 
should be service connected.  After a review of the evidence, 
the Board finds that the evidence does not support his 
contention, and that his claim for service connection should 
be denied.

Factual Background

The veteran's enlisted record and report of separation 
indicates he entered the active service on October 31, 1944.  
While his August 1944 report of physical examination and 
induction and his January 1946 discharge examination report 
each reflects a 15/15 recorded for hearing tests, a November 
6, 1944, service medical record indicates a diagnosis of 
bilateral defective hearing, mixed type.  Another November 6, 
1944, service medical record reflects that the veteran 
"claims complete deafness in right ear."  The November 6, 
1944, dispensary service medical record again reflects that 
the veteran complained of deafness in his right ear "all his 
life," and indicated he had a history of ear infections and 
Scarlet Fever when a child.  The dispensary service medical 
record also shows that the veteran's tympanic membranes were 
normal in appearance.  The audiometric findings in the 
dispensary service medical record reflected a 76% hearing 
loss in his right ear, and a 43.2% hearing loss in his left 
ear.  The November 1944 service medical record also indicates 
a whispered voice hearing test was administered, with a 2/15 
recorded for the right ear, and a 10/15 recorded for the left 
ear.

In December 1973, the veteran submitted a service connection 
claim for defective hearing in the right ear and for a right 
ear condition that he indicated began in 1945.  The veteran 
submitted a report, from W.K. Wilson, M.D. and dated in 
December 1973, that reflected a diagnosis of defective 
hearing of the right ear.

The RO issued a rating decision in January 1974 that denied 
service connection for the right ear condition and defective 
hearing in the right ear as "the evidence of record clearly 
shows his defective hearing existed prior to service and the 
condition was not aggravated by service."  The veteran was 
notified in January 1974 of the RO's rating decision.

The evidence of record contains a certificate dated in March 
1976 from W.K. Wilson, M.D., that states, "This is to 
certify that I have treated the [veteran] for defective 
hearing in the right ear over the past thirty years."

A VA hospital summary, from the veteran's March 1976 and 
April 1976 treatment, states that the veteran had bilateral 
otosclerosis and bilateral noise induced sensory neural 
hearing loss.  The hospital summary also reflects that the 
veteran indicated he had "suffered noise induced hearing 
loss during the military."  The VA hospital summary 
indicates that on March 31st, the veteran underwent a right 
ear stapedectomy and that the veteran had a monomeric 
tympanic membrane adherent to the incus, and therefore an 
underlay graft was placed in that area at the completion of 
the procedure.

A June 1976 VA clinical record indicates that the veteran's 
ear canals appeared satisfactory and that his right eardrum 
had old scars.  Also of record is a June 1976 VA audiometric 
examination report.  A September 1976 VA examination summary 
of the June 1976 examination reflects in the remark section, 
"bilateral, mild sensorineural hearing loss."

A review of the evidence of record reveals another report 
from a private physician, W.K. Wilson, M.D., dated in 
February 1977 which reflects deafness in the right ear for 
which the veteran had surgery in 1976 at a VA hospital in the 
history and complaint section.  The report reflects that the 
veteran indicated the surgery helped his hearing a "little" 
but that his hearing had returned to being "defective."  
The 1977 report from Dr. Wilson indicates a diagnosis of 
defective hearing, right ear and a 75 percent was noted.

A doctor's statement, submitted to the RO in August 1998, 
from a Keith Marrow, D.O., reflects that the veteran 
indicated a history of chronic problems with his right ear 
since exposure to noise while in the military.  The statement 
shows a diagnosis of hearing loss and a perforated tympanic 
membrane in the right ear.  An additional doctor's statement 
from Dr. Marrow was received by the RO in September 1998.  
The statement shows that the veteran again indicated a 
history of trauma to the right ear during World War II.  The 
statement reflects a diagnosis of deafness with a prognosis 
that the deafness will not improve.  A review of the evidence 
of record also reveals a letter signed by Dr. Marrow and 
Susan Lovett, MSN, CRNP and dated in July 2000.  The letter 
states that the veteran "has a chronically perforated 
tympanic membrane.  This is believed to have occurred in 1945 
while [the veteran] was training when a hand grenade exploded 
near him."  The letter also states, "His hearing was normal 
prior to this incident as is reflected in his records."

In August 2000, the veteran submitted a statement in support 
of his claim to the RO in which he contends that his right 
ear was damaged while in service.  A review of the evidence 
of record reveals another letter from Keith Marrow, D.O., 
dated in August 2000 and received by the RO in November 2000.  
The letter states the following:

[The veteran] has had chronic problems 
with his right ear.  He relates that he 
had no problems prior to joining the 
military service.  After service he had 
suffered a perforated right tympanic 
membrane.  He has had several surgeries 
on his ear.  He has continued to have 
chronic perforated right tympanic 
membrane.  He has loss of hearing in this 
ear.  This is not expected to improve.

I strongly feel this was related to his 
military service per his history.  Of 
course, I have not visualized the 
tympanic membrane prior to him joining 
the military, but [the veteran] has been 
trust worthy as a friend and a patient 
and I feel confident that with his 
history he indeed had no problems prior 
to his time in the military.

In his November 2000 substantive appeal to the Board, the 
veteran states that he disagrees with the VA position that 
his hearing loss pre-existed his time in service as he 
contends that he "did not have any hearing problems befor 
(sic) I went into services (sic)."  He also states in his 
substantive appeal that there is probably not any records of 
treatment from the time he was in the service.  The veteran 
also states that he was in combat with heavy artillery and 
that "the noise from the large guns caused concussions and 
damage to my ear and now later in life it is showing up."  
He maintains that had he not been subjected to war 
conditions, he does not feel he would have the hearing 
problems he has today.  The veteran also states that he feels 
"the concussion of a hand grenade during basic training 
started my hesring (sic) problem."

In October 2001 the veteran was afforded a VA audio 
examination.  The audio examination report reflected 
moderately severe to profound sensorineural hearing loss in 
the right ear.  The VA audiologist, Robert K. Lightfoot, 
M.S., recorded:

As requested by the regional office this 
examiner was asked about an opinion 
whether it is as least as likely as not 
that the veteran's current hearing loss 
is due to noise exposure in the service.  
In view of the facts that there is a 
statement dated November 6, 1944, that 
the patient complained of deafness in his 
right ear all of his life and a history 
of ear infections and scarlet fever as a 
child and the audiometrics that were 
referred to in the same note state that 
the right ear had an approximately 76% 
loss and the left ear 43.2% loss and the 
results from the June 21, 1976, 
Compensation and Pension Examination at 
the University of Alabama in Birmingham 
which also indicated hearing loss 
bilaterally.  It would be difficult for 
this examiner to make a determination as 
to whether the hearing loss was caused 
from noise exposure in the military or 
from previous hearing problems before 
entering the military."

In a December 2001 statement in support of his claim, the 
veteran again states that he did not have any hearing 
problems before his time in service, and he indicated that he 
was exposed to heavy artillery and loud noise "that damaged 
[his] hearing/ear drum."  The veteran also indicated that he 
set off landmines that caused concussion to his ears and 
damaged his eardrum.

Legal Criteria

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  A veteran is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service, although this presumption of soundness 
may be rebutted by clear and unmistakable evidence that the 
condition manifested in service existed before service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preservice 
condition will be considered to have been aggravated by 
service when there is an increase in disability during 
service, unless the increase in disability is due to the 
natural progress of the condition; there is a presumption of 
aggravation (which may be rebutted by clear and unmistakable 
evidence) if the disability increased in severity during 
service, but such does not apply when there was not such 
increase.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Legal Analysis

As an initial matter, the Board will address whether the 
veteran's hearing loss in the right ear existed before his 
service.  As stated above, a veteran will be considered in 
sound condition upon entering service except for noted 
defects.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In 
the instant case, the veteran's August 1944 induction 
examination report reflected normal hearing in his right ear 
and as such the presumption is that the veteran had sound 
hearing upon entering service.  However, the presumption of 
soundness may be rebutted by clear and unmistakable (obvious 
or manifest) evidence that the condition manifested in 
service existed before service.  Id.  Clear and unmistakable 
evidence is evidence that is undebatable (cannot be 
misinterpreted and misunderstood).  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999).  Here, a service medical record 
dated November 6, 1944, reflected that the veteran had 
complained of deafness in his right ear his entire life in 
addition to reporting audiometric findings that showed a 76% 
hearing loss in his right ear and a diagnosis of mixed-type 
bilateral hearing loss, or conductive and sensorineural 
hearing loss in both the right and left ears. The service 
medical record was based on the veteran's history, recorded 
by medical professionals during the course of treatment in 
service, and included audiometric findings, a mere six days 
after he entered service on October 31, 1944.  See 38 C.F.R. 
§ 3.304(b)(1)(2)(3); see also Harris v. West, 203 F. 3d 1347 
(Fed.Cir. 2000), Grahman v. West, 12 Vet. App. 406 (1999).  
As such, the Board finds that the November 6, 1944, service 
medical record is clear and unmistakable evidence, or 
undebatable evidence, that the veteran's mixed type hearing 
loss in the right ear existed prior to service.  Therefore, 
the presumption of soundness has been rebutted and is not 
applicable to the veteran in the present case.

As the veteran's mixed type hearing loss in the right ear 
existed prior to his service, the Board must now determine 
whether the hearing loss in the right ear had been aggravated 
by his service.  A preservice condition will be considered to 
have been aggravated by service when there is an increase in 
the disability during service. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The veteran's service medical records do not 
reflect an increase in his preexisting hearing loss in the 
right ear.  The next mention of the veteran's hearing status, 
after the service medical records from when he first entered 
service, is in his January 1946 separation examination report 
which reflected normal hearing in his right ear, based on a 
whispered voice test.  As such, the veteran's hearing loss is 
not documented as worsening during his military service.  
Therefore, the Board finds that the veteran's hearing loss in 
the right ear was not aggravated by his military service.  
The Board also notes the presumption of aggravation is not 
triggered as there is not evidence of record that his 
disability increased in severity during service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Maxson v. West, 12 
Vet. App. 453, 460 (1999).

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  
As per the discussion above, the veteran's hearing loss in 
the right ear preexisted his military service and as such was 
not incurred in service.  Nor does the evidence of record 
indicate that the veteran's hearing loss was aggravated by 
service.  Therefore, the Board finds that service connection 
for hearing loss in the right ear is not warranted in the 
present appeal.

The Board notes that the veteran contends that his hearing 
loss in the right ear is due to excessive noise exposure in 
the military and has submitted numerous medical reports in 
support of his contention.  The veteran submitted statements 
from a private physician, Dr. Marrow, in support of his 
contention that his hearing loss was incurred in service.  
These records include an August 1998 statement from the 
private physician which reflected that the veteran had 
indicated a history of chronic problems with this right ear 
since exposure to noise while in the military, a September 
1998 statement from the same private physician which shows 
the veteran again indicated a history of trauma to the right 
ear in the military, and a July 2000 letter from the same 
private physician whish stated that the veteran's problems 
with his tympanic membrane were "believed to have occurred 
in 1945 while [the veteran] was training..." in conjunction 
with a statement that the veteran's hearing was normal prior 
to the incident described.  The letter from the same private 
physician which was dated in August 2000 stated that the 
veteran indicated that he had no problems with his hearing in 
the right ear prior to joining the military.  The August 2000 
letter also reflected that the private physician felt that 
the loss of hearing in the right ear was related to the 
veteran's time in the military "per his history."  The 
private physician went on to say that he felt confident that 
with the veteran's history, "he indeed had no problems prior 
to his time in the military."

The private physician's statements relating the veteran's 
hearing loss in the right ear to his military service, as 
evinced above, are based upon the veteran's history alone.  
As such, the Board finds that the private physician lacks a 
factual foundation to make such a determination and does not 
qualify as an expert witness.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion was rejected as 
immaterial where there was no indication that the physician 
had reviewed the claimant's service medical records or any 
other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis); VAOPGCPREC 20-95 (July 14, 1995) (VA 
examiner must review a claimant's prior medical records only 
when such a review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions).  The private physician 
specifically relates that his opinion is based on the 
veteran's own history and states that the veteran did not 
have hearing loss before entering the military service.  The 
latter is clearly disproved by the November 6, 1944, service 
medical record.  As such, the Board finds that the statements 
made by the private physician lack probative value in 
determining the veteran's service connection claim.  See also 
Struck v. Brown, 9 Vet. App. 155-156 (1996) (Contemporaneous 
medical findings may be given more weight than a medical 
opinion coming many years after separation from service)

Additionally, the first statement from Dr. Marrow that 
attempts to provide a nexus between the veteran's hearing 
loss in the right ear and his service was received by the RO 
in August 1998, over 50 years after the veteran's honorable 
discharge from service.  A medical opinion as to a nexus may 
decline in probative value due to a lengthy period between 
service and the date of the opinion.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (noting that 20 years elapsed); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Due to the extensive 
length of time that elapsed between the nexus opinions 
submitted from Dr. Marrow on the veteran's behalf and the 
veteran's period of service, the Board finds that Dr. 
Marrow's medical opinions are further diminished in probative 
value.

The Board notes that the veteran has submitted medical 
records that shows medical treatment for hearing loss in the 
right ear since his discharge from service.  Specifically, a 
certificate was dated in March 1976 that certified that the 
veteran was treated by a private physician, Dr. Wilson, for 
thirty years.  But the medical evidence submitted from Dr. 
Wilson shows treatment for hearing loss in the right ear and 
does not provide an opinion as to the etiological history of 
the hearing loss.  The Board does not disagree that the 
veteran has hearing loss in the right ear as the veteran's 
service medical records indicate he had hearing loss in the 
right ear before he even entered service.  As such, the Board 
finds that the evidence of record from Dr. Wilson is not 
material to the veteran's service connection claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (material 
evidence is evidence that is probative or tends to prove, or 
actually proves an issue), see also Wray v. Brown, 7 Vet. 
App. 488, 492 (1995) (material evidence is that which is 
relevant and probative to the issue at hand).

A VA physician approved an April 1976 hospital summary that 
included a statement that the veteran suffered noise induced 
hearing loss during the military.  But this statement is in 
the context of the veteran's history recorded by the 
examiner, not in the context of an independent finding by the 
examiner on the basis of a review of the veteran's medical 
records.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, the 
April 1976 hospital summary also lacks probative value as a 
medical opinion as to a nexus between hearing loss in the 
veteran's right ear and his active service.

The only medical record in evidence that is not based solely 
on the veteran's history but instead upon a review of medical 
records as well, and as such material to the issue at hand, 
is the October 2001 VA audio examination.  The VA examination 
report reflects that when specifically answering whether the 
veteran's hearing loss in the right ear was as least as 
likely as not due to noise exposure in the service, the VA 
examiner stated that it would be difficult to make a 
determination whether the veteran's hearing loss was from 
noise exposure in the military or from previous hearing 
problems.  As the VA examiner could not even conclude that 
the veteran's hearing loss was "as least as likely as not" 
due to his service, the Board again states that the veteran's 
hearing loss in the right ear was not incurred in service nor 
aggravated by his service.

The veteran has also continuously contended that his hearing 
loss in the right ear was due to noise exposure while in the 
military.  In his November 2000 substantive appeal, he stated 
that he did not have any hearing problems before he went into 
the military.  The veteran again stated that he did not have 
any hearing problems before his time in the military in his 
December 2001 statement in support of his claim as well as 
stating that loud noise damaged his hearing and eardrum.  To 
begin, the Board finds the veteran's contentions that he did 
not have hearing loss before entering into service not 
credible as it is fundamentally at odds with his November 
1944 complaint of deafness in his right ear his entire life.  
See Caluza v. Brown, 7 Vet. App. 798, 512 (1995) 
(contemporaneous lay statements may be more probative than 
statements made many years later).

Additionally, the Board finds the veteran's testimony to be 
uncredible due to inconsistencies.  A showing of inconsistent 
statements can impeach the credibility of a witness.  Caluza, 
7 Vet. App. at 511.  In this case, in October 1976, the 
veteran mentions that he was in a demolition squad planting 
and exploding mines when he was in service.  Then in the July 
2000 letter from Dr. Morrow, it appears the veteran is then 
indicating his hearing problem is due to a hand grenade 
incident during basic training.  But in November 2000, the 
veteran stated that he was in a combat engineer unit with 
heavy artillery and that the noise of the large guns caused 
damage to his ear in addition to mentioning that a concussion 
from a hand grenade during basic training caused his hearing 
problem.  The above illustrates that the veteran's testimony 
has evolved over the years and attributes his hearing loss 
first to mines, then to a hand grenade explosion, and then 
eventually to heavy artillery.  As the veteran's story is 
equivocal, or not consistent, the Board finds that his 
statements lack probative value.

With specific regard to the veteran's contention that his 
hearing loss is the result of noise exposure from his 
military service, there is no indication that the veteran 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  His statements regarding the cause of his 
hearing loss are insufficient.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that the 
veteran's statements regarding the cause of his hearing loss 
in the right ear do not qualify as competent medical evidence 
to causally relate his hearing loss to his period of service.

In brief, the evidence does not show that the veteran's 
hearing loss in the right ear, which existed prior to his 
service, was aggravated during his period of service.  
Neither does the evidence show that his hearing loss in the 
right ear is causally related to his service.  Accordingly, 
the Board concludes that the preponderance of the evidence 
weighs against the veteran's claim for service connection for 
hearing loss in the right ear.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss in the right ear is 
denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

